Per Curiam.

The rule in equity is, that the real party in interest must be complainant in the suit. Though the assignee of a chose in action not assignable at common law, must bring an action at law in the name of the assignor for his use, yet in chancery proceedings the practice is different. The party really in interest must proceed in his own name. Indeed, as a general rule, a party complainant will not be permitted to prosecute his suit after he has parted with his interest in the subject matter thereof. The principal object of a court of equity is to ascertain and to adjudicate upon the real equitable interests and rights of the parties in the object of the suit. Let the following order be entered:
[Title, Sc.] “ On reading and filing the affidavit of the complainant showing that he has no interest in this suit, and that the same is prosecuted without his approbation, and the power of attorney also on file, constituting Messrs. Ainsworth, Johnson & Lewis, his sole and only solicitors and counsel for him in this cause; and also the stipulation on file herein, that the final decree of the court below bé reversed and annulled, and the bill dismissed without costs to either party, therefore on motion of Messrs. Ainsworth, Johnson & Lewis, solicitors, &c., for complainant, and H. E. Erink, solicitor, &c., for the defendant, made in open court, ordered that the said final decree of the court below made and entered in this cause be, and the same is hereby reversed, annulled, and held for nought, and that the complainant’s bill of complaint be, and the same is hereby dismissed without costs to either party.”